Title: From George Washington to Thomas Jefferson, 30 November 1781
From: Washington, George
To: Jefferson, Thomas


                  
                     sir
                     Philadelphia 30th Novemr 1781
                  
                  Your very agreeable Favor of the 28th ulto which I have had the pleasure to receive, & which is filled with such sincere Marks of Cordiality & Affection, could not fail to be very acceptable to me.
                  I thank you Sir! for your Congratulations on the late Success in Virginia—a Success which must be productive of happy Relief to that State in particular; and I trust if properly improved, will be conducive of very extensive good Consequences to the United States.  The very important Share which our great Allies have taken in this Event, ought to endear them to every American, & their Assistance should be remembred with perpetual Gratitude.
                  I am most sincerely sorry for the Misfortune which prevented me the pleasure of seeing you in Virginia—among the Number of my Friends, who made me happy in their Company while I was in that State, it would have afforded me a peculiar Satisfaction to have added you in the List.  With very great Regard & Esteem I am Sir Your most Obedient & most humble Servt 
                  
                     Go: Washington
                     
                  
               